Citation Nr: 1143052	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-33 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUES

1.  Whether outpatient treatment for a service connected lumbar spine disability rendered between June 21, 2007 and December 20, 2007 at Healthquest Chiropractic was authorized by the Department of Veterans Affairs (VA). 

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of non-VA outpatient treatment rendered by Healthquest Chiropractic from June 21, 2007 to December 20, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1980 to September 1985.

These matters come to the Board of Veterans Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans' Affairs Medical Center (VAMC) in Togus, Maine which denied payment for non-VA outpatient medical treatment relating to a service connected lumbar spine disability from June 21, 2007 to December 20, 2007. 

The appeal is REMANDED to the VAMC via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking reimbursement for medical expenses incurred at a private facility.  In essence, he contends that his treatment between June 21, 2007 and December 20, 2007 was pre-authorized by VA.   He is service connected for a  lumbar spine disability, which is currently rated as 40 percent disabling.

A review of the claims folder reflects that evidence pertinent to this claim has not been associated with the claims file and/or has not been addressed by the VAMC.  Fee services are administered under VA Chief Business Office, Policy Procedure Guide 1601F.01: The Fee Program.  As part of the notification process, a Cover Letter for Outpatient Fee Basis Authorizations (Cover Letter) was to accompany VA Form 10-7079 informing the fee basis provider of the parameters of the treatment.  Likewise, the Veteran was to be notified of the authorized treatment and the parameters of such treatment, including that VA will not pay for non-emergency medical services which have not been authorized.  The fee clerk was to complete VA Form 10-7079, Request for Outpatient Medical Services, and notify the Veteran, the Veteran's representative, and/or provider of the decision.  
A review of the current record reveals that this required notification process was not properly completed.  While a VA Form 10-7079 is contained in the claims file, there is no associated Cover Letter.  It is also unclear whether the Veteran, his representative and/or his provider was informed of this decision as required by the Procedure Guide.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC/AMC is to associate with the claims folder the Cover Letter for Outpatient Fee Basis Authorizations that was to accompany VA Form 10-7079 informing the fee basis provider of the parameters of the treatment.  All letters of notification to the Veteran, the Veteran's representative, and/or provider of the decision to authorize non-VA outpatient treatment are to be associated with the claims folder. 

2.  If any benefit sought on appeal remains denied, the VAMC/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 




(CONTINUED ON NEXT PAGE)

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


